DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive.
The drawings are objected to for the introduction of new matter.  Drawings which use a box stating “non-regular screw” pointing one of the screws in the original figures would result in both drawing objections withdrawn (claimed subject matter required to be in the drawings and new matter).
The applicant argues that Ehrhard is a turbomachine for use in an internal combustion engine for cars and is not for an air conditioning system in an aircraft.  The rejections rely upon Demolis for this aspect.
The applicant also argues that Ehrhard does not teach that turbine 6 is a radial turbine.  The examiner disagrees.  The design is well known with air entering at a radially outward location (spiral housing 7), and then air travels radially inwardly through guide vanes 9 and into the turbine (6) which then has air exiting along the axis of (shaft 24); see [0035] of Ehrhard.  This design is precisely what a radial turbine is.  The reference does not need to say the term “radial turbine” explicitly to disclose a radial turbine.  Additionally, the spiral housing (7) has an air inlet that supplies the spiral housing (7) and an air outlet where the air exits onto the guide vanes (9).
The applicant argues that in their invention that the volute opens onto the variable pitch blades.  Ehrhard does as well. (9) is between (7) and (6); the air as described above flows first through (9) before it reaches (6).
The applicant argues that the invention is for breathable air of an air conditioning system rather than the exhaust gas of a combustion engine and a person of ordinary skill in the art would not have considered the information of Ehrhard to solve the problems in air conditioning systems.  The examiner disagrees.  The concepts related to radial turbines and guide vanes are generally applicable to each other, especially when both are related to air.
The applicant argues that Demolis mentions the field without clearly dealing with the field.  The examiner finds based on Demolis [0006] that the turbine that is the drive means for the load compressor in which the load compressor supplies cabin air conditioning is the same field in which the invention is in.  It should be noted that Demolis is not relied upon for teaching axial displacement of the variable pitch blades.
The applicant argues hindsight reasoning to have the teachings of Ehrhard applied to a variable pitch nozzle for a radial turbine in the application of an air conditioning system for an aircraft comprising a turbine engine.  The applicant argues that just because a device has multiple applications does not mean any application is obviously permitted or suggested by the device.  This is not the examiner’s position.  It is that the device of a radial turbine has a known application to be used for air conditioning systems in aircraft and additionally has highly versatile uses as taught by Demolis [0006].  The applicant’s characterization would be applicable if the application disclosed a radial turbine for a previously unknown application.  The applicant’s technical problem of ensuring a wide range of air flow rates while providing maximum power over the operating range is always a problem understood by one of ordinary skill in the art by “characterstic curves” and is applicable to Ehrhard and Demolis.  It should additionally be noted that claim 1 only recites in the preamble the air conditioning system of an aircraft in contrast to claim 8.  
The applicant argues that Ehrhard teaches axial displacement of the vanes to deal with thermal expansion and shrinkage issues.    The combination made in the rejection does not have to be found obvious based on identification of the problem faced by the applicant.  There .
The amendment filed January 18, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the changes to Figure 3 to depict an irregular screw thread.
Applicant is required to cancel the new matter in the reply to this Office Action.
See drawing section immediately below.
Drawings
The drawings were received on January 18, 2022.  These drawings are unacceptable.  Figure 3a contains new matter given the details of the non-regular screw thread that are not described in the specification.  Drawings which use a box stating “non-regular screw” pointing one of the screws in the original figures would result in both drawing objections withdrawn (claimed subject matter required to be in the drawings and new matter).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrhard et al. (U.S Pre-Grant Publication 20180119609) hereinafter Ehrhard in view of Demolis et al. (U.S Pre-Grant Publication 20140147278) hereinafter Demolis.
*Figure 8 shows the inventive embodiment of Ehrhard relied upon for the rejection.  Details not shown/referenced in Figure 8 are described with regard to other figures of Ehrhard. 
Regarding claim 1, Ehrhard discloses:
at least one radial turbine {Figures 1/2 (6)} and a compressor {Figure 1 (4)},
said radial turbine extending along a central axis {Figure 2 (6) extends along central axis which is collinear with (24)}
and comprising a wheel {Figure 2 (6a)}
equipped with vanes mounted so as to be able to rotate about said central axis {Figure 2 (6a) turbine wheels implicitly have vanes that are diagrammatically shown by the lines of 6a},
a nozzle arranged at the periphery of said wheel {Figure 2 (8)} comprising
a plurality of variable-pitch blades arranged around said central axis {Figure 2 (9), [0037]},
 and a volute comprising an air inlet and an air outlet opening onto said plurality of variable- pitch blades {[0035], air enters the volute (7) and then exits to the ring-shaped gap (8) onto variable-pitch blades (9)},
characterized in that said variable-pitch blades are arranged around said central axis between two nozzle casing walls {Figure 4 (13) and (14), central axis is center of circle in Figure 3} delimiting an air passage section of said nozzle between them {Figure 4 (8)},
each variable-pitch blade further comprising means for axial displacement of the blade between the two casing walls {Figure 8 (20), [0043]}.
Ehrhard does not disclose an air conditioning system for an aircraft comprising a turbine engine.  
Demolis pertains to a variable pitch nozzle for a radial turbine and therefore is analogous art to the claimed invention.  Demolis teaches an air conditioning system for an aircraft comprising a turbine engine {[0006]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used teachings of Ehrhard applied to a variable pitch nozzle for a radial turbine in the application of an air conditioning system for an aircraft comprising a turbine engine.  One of ordinary skill in the art would be motivated to do so as variable pitch nozzles for radial turbines have multiple applications {Demolis [0006]}.  
Regarding claim 8, Ehrhard discloses the limitations discussed in the rejection of claim 1.  Claim 8 has these limitations as well.  
Ehrhard does not disclose an aircraft comprising at least one cabin supplied with air at a temperature and pressure controlled by an air conditioning system.
Demolis pertains to a variable pitch nozzle for a radial turbine and therefore is analogous art to the claimed invention.  Demolis teaches an aircraft comprising at least one cabin supplied with air at a temperature and pressure controlled by an air conditioning system {[0006]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used teachings of Ehrhard applied to a variable pitch nozzle for a radial turbine in the application of an air conditioning system for the cabin of an aircraft comprising a turbine engine.  One of ordinary skill in the art would be motivated to do so as variable pitch nozzles for radial turbines are used in these applications {Demolis [0006]}.     
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrhard in view of Demolis as applied to claim 1 above, and further in view of Parker et al. (U.S Pre-Grant Publication 20050260067) hereinafter Parker.
Regarding claim 2, Ehrhard further discloses:
wherein each variable-pitch blade of said nozzle further comprises:
means for pivoting the blade about a pivot axis {Figure 4 (12), [0038]}
which are coupled to said means for axial displacement of the blade between the two casing walls {[0043]}
so that each blade can, upon actuation of said axial 3displacement means and said pivoting means, be simultaneously pivoted about said pivot axis and displaced axially between the two casing walls {[0043], [0015]-[0018]},
so as to be able to modify the air passage section from upstream to downstream of the nozzle {the pivoting and axially displacement described above does this}.
Ehrhard is silent regarding control means that performs the actuation of axial displacement means and pivoting means; therefore, one of ordinary skill in the art would have to choose.
Parker pertains to a radial turbine vanes.  Parker teaches control means and actuation of the pivoting means is well known to a person of ordinary skill in the art {[0026]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used control means for actuation of the pivoting means as taught by Parker applied to the configuration of Ehrhard.  One of ordinary skill in the art would be motivated to do so as Erhard is silent regarding the control means and Parker teaches it is well understood by a person of ordinary skill in the art {Parker [0026]}.  Note that a standard actuation mechanism which pivots the vanes results in the axial displacement means being actuated as well due to the threaded aspect of Ehrhard (20).
Regarding claim 3, the combination of Ehrhard, Demolis, and Parker further discloses:
wherein each variable-pitch blade of said nozzle is secured to a threaded shaft extending parallel to said central axis along said pivot axis {Erhard Figure 8 (20) is the threads on shaft (17), this shaft is parallel to the central axis which is the center of the circle in Figure 3 and is along the pivot axis shown as (12) in Figure 4},
and cooperating with at least one combined internal thread formed in one of said casing walls {Erhard [0043], “engages into a thread of the first wall 13”}
so that this blade can, upon actuation of said threaded shaft by said control means {Parker [0026]}, be simultaneously pivoted about said pivot axis and displaced axially between the two housing walls {Erhard [0043]}, this threaded shaft forming said means for axial displacement of the blade and said means for pivoting of the blade { Erhard [0043]}
Regarding claim 4, the combination of Ehrhard, Demolis, and Parker teaches the system of claim 3.  Ehrhard is silent regarding wherein said threaded shaft of each variable-pitch blade of said nozzle extends on either side of said blade so as to be able to cooperate with two combined internal threads which are formed respectively in each of the two nozzle casing walls.
Parker teaches the shaft of each variable-pitch blade of said nozzle extends on either side of said blade so as to be able to cooperate with each of the two nozzle casing walls {Figure 4 (23) extends through (19) and (20), [0026]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the shaft of each variable-pitch blade cooperate with each of the two casing walls as taught by Parker applied to the shaft Ehrhard (17).  One of ordinary skill in the art would be motivated to do so supporting the variable-pitch blades at one or both ends are well known alternatives to one of ordinary skill in the art {Parker [0026]}.  
    In the combination described directly above, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have this combination have each side of the shaft (17) of Ehrhard be threaded, as Ehrhard teaches the shaft interacting with the casing by the threads (20).    
The claim limitation of claim 4 is thus taught by these the combination of these findings.
Regarding claim 5, the combination of Ehrhard, Demolis, and Parker further teaches wherein said control means of said variable-pitch blades of said nozzle are configured to be able to simultaneously actuate the threaded shaft of each blade {Parker [0026], unison ring}.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ehrhard in view of Demolis as applied to claim 1 above, and further in view of Hu et al. (U.S Pre-Grant Publication 20180334920) hereinafter Hu.
Regarding claim 7, the combination of Ehrhard and Demolis discloses the system of claim 1.  Ehrhard further discloses variable-pitch blades which are evenly distributed around the central axis {Figure 3 (9), (10), (11) appear evenly distributed, implicit disclosure 2144.01}.
Ehrhard depicts in Figure 3 nine guide vanes which are the variable-pitch blades, but does not discuss the number of these blades.
Hu pertains to radial turbine variable pitch blades.  Hu teaches the number of variable pitch blades may be between 11 and 14.  This teaches the range of at least 12 {see MPEP 2144.05 I}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the range of 11-14 variable pitch blades for the .    
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art to the invention is Ehrhard and Rogo et al. (U.S Patent 4,403,914) which disclose threads (20) and (106) respectively.  Neither discloses any discussion of non-regular thread patterns, so one of ordinary skill in the art would assume it’s a regular thread with consistent pitch that results in a linear relationship between the angle of rotation of the shaft and its movement along the pivot axis.  There is no evidence in the prior art to use an irregular thread to have this relationship be non-linear.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745